Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 1 of 16




                       EXHIBIT 3
                         Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 2 of 16




                                             UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF TEXAS
                                                    AUSTIN DIVISION

                UMG RECORDINGS, INC., et al.,                  )
                                                               )
                               Plaintiffs,                     )
                                                               )
                vs.                                            )    No. 1:17-cv-00365-DAE
                                                               )
                GRANDE COMMUNICATIONS                          )
                NETWORKS LLC,                                  )
                                                               )
                               Defendant.
                                                               )

                             DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
                                            TRIAL EXHIBIT LIST

       Defendant Grande Communications Networks, LLC submits the following Trial Exhibit List pursuant to Local Rule CV-16(e)

and the Court’s Order Setting Jury Selection/Trial and Related Deadlines (ECF No. 275).

Def.’s    Description                                           Bates Number                Dep. Exhibit     Expects    May
Trial                                                                                       (in absence of   to Offer   Offer
Exhibit                                                                                     bates label)
1         Grande Internet Acceptable Use Policy                                             PX103                         X
2         Email string from G. Boswell to R. Wachunas.          RIGHTSCORP00005698–                                       X
          Subject: RE: Dmca emails.                             RIGHTSCORP00005701
3         Email string from G. Boswell to R. Wachunas.          RIGHTSCORP00005708–                                       X
          Subject: RE: Dmca emails.                             RIGHTSCORP00005711
4         Email from info@rightscorp.com to                     RIGHTSCORP00005786–                                       X
          legaldepartment@rightscorp.com. Subject:              RIGHTSCORP00005786
          Rightscorp, Inc. - Contact Inquiry.
                         Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 3 of 16




Def.’s    Description                                            Bates Number          Dep. Exhibit     Expects    May
Trial                                                                                  (in absence of   to Offer   Offer
Exhibit                                                                                bates label)
5         Email string from R. Steele to T. Fisher. Subject:     RIGHTSCORP00006320–                                 X
          FW: [AB-C194663V] Unauthorized Use of                  RIGHTSCORP00006323
          Copyrights RE: TC-624ee538-0a0e-42429d9d-
          815549b827b7.
6         Email from DMCA@DigitalRightsCorp.com to                                     Boswell                       X
          abuse@mygrande.com. Subject: Unauthorized Use                                8/2018 Ex. 5
          of Copyrights RE: TC-1c936d2d-f426-4c20-b32b-
          8c9022a21830
7         Email from DMCA@DigitalRightsCorp.com to                                     Boswell                       X
          abuse@mygrande.com. Subject: Unauthorized Use                                8/2018 Ex. 6
          of Copyrights RE: TC-1bb2382f-c908-4c16-ae24-
          1fd950181ac7
8         Email from DMCA@DigitalRightsCorp.com to                                     Boswell                       X
          abuse@mygrande.com. Subject: Unauthorized Use                                8/2018 Ex. 7
          of Copyrights RE: TC-0z7c08a8-36db-4ca5-84b9-
          c823e1524caf
9         Email string from                                                            Boswell                       X
          coxresponse@DigitalRightsCorp.com to                                         8/2018 Ex. 8
          abuse@cox.net. Subject: Unauthorized Use of
          Copyrights Re: TC-3dc7c8c8-f7bd-4dfd-b4f6-
          4b00cdff49ca
10        Email from R. Steele to G. Boswell. Subject: Any       BMG_GRANDE00000183                     X
          John Denver tracks need to be immediately removed      –
                                                                 BMG_GRANDE00000183
11        Excerpts of Greg Boswell 30(b)(6) Deposition taken     BMG_GRANDE00000001                                  X
          July 3, 2015 in BMG et al. v. Cox Enterprises, Inc.
          et al.
12        Excerpts of BMG Rights Management (US) LLC, et                               Boswell                       X
          al. v. Cox Enterprises, Inc. et al. trial transcript                         6/2019 Ex. 3



                                               2
                         Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 4 of 16




Def.’s    Description                                          Bates Number     Dep. Exhibit     Expects    May
Trial                                                                           (in absence of   to Offer   Offer
Exhibit                                                                         bates label)
13        Email from DMCA@DigitalRightsCorp.com to                              Boswell
          legal@grandecom.com. Subject: Unauthorized                            6/2019 Ex. 4
          Use of Copyrights RE: TC-d8901c92-f741-4eb2-
          9011-f15bcf522cf8
14        Digital Rights Proposal Response to Request for      RIAA_00059923–                    X
          Proposal/Request for Quote for Scanning, Evidence    RIAA_00059955
          Management and Related Support for Corporate
          Infringement Program. V0.1 September 28, 2011.
          Proposal Date: October 12, 2011
15        Correspondence from Digital Rights to RIAA and       RIAA_00060082–                    X
          MPAA, subject Copyright Alert System Monitoring      RIAA_00060139
          - Response to Request for Proposal. Request for
          Proposal/Request for Quote for Peer to Peer
          Scanning, Evidence Management and Generation of
          Copyright Infringement Reports for the United
          States dated August 12, 2011.
16        UMG Repeat Infringer Notice and Monitoring           RIAA_00059957–
          Project Proposal                                     RIAA_00059970
17        DRC RIAA Technology Review                           RIAA_00060010–
                                                               RIAA_00060060
18        Joined Infractions Grande P2P Sample a/k/a                            Boswell                       X
          2019.02.19 Grande Samples Data.xlsx                                   6/2019 Ex. 9
19        Rightscorp Source Code Production                                                      X
20        Outputs from Rightscorp Revision Control System      RC-D004                           X
21        Email string from D. Benjamin to C. Sabec.           UMG_00012651–                                  X
          Subject: Re: DigitalRights                           UMG_00012653
22        Email string from D. Benjamin to D. Kokakis.         UMG_00012713–                                  X
          Subject: Re: Digital Rights (torrent sites / ISPs)   UMG_00012716
23        Email string from D. Benjamin to M. Rothman.         UMG_00012636–                                  X
          Subject: Re: DigitalRights                           UMG_00012636


                                               3
                        Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 5 of 16




Def.’s    Description                                          Bates Number       Dep. Exhibit     Expects    May
Trial                                                                             (in absence of   to Offer   Offer
Exhibit                                                                           bates label)
24        UMG Repeat Infringer Notice and Monitoring           UMG_00012637–                                    X
          Project Proposal                                     UMG_00012650
25        Email string from D. Kokakis to M. Sammis            UMG_00007020–                                    X
                                                               UMG_00007021
26        Email string from D. Benjamin to A. Kautz            UMG_00006957                                     X
27        Invoices to Grande from CSG Systems, Inc.                               Cruse Ex. 2                   X
28        Invoices to Grande from CSG Systems, Inc.                               Cruse Ex. 3                   X
29        Email string from M. Pinto to J. Cruse. Subject:                        Cruse Ex. 8                   X
          FW: Letter ids.
30        Declaration of Gregory Boswell 1.17.19 (ECF No.                                                       X
          173-79)
31        Email string from C. Hangey to B. Beck. Subject:     COX0008– COX0016                                 X
          Re: Re: Fraudulent Notices being Received by Cox
          Customers
32        Email string from B. Beck to S. Boggs, K.            COX0067– COX0073                                 X
          Weathersby, L. Trickey, B. Cox, J. Spalding.
          Subject: Re Re FW new variant, from
          copyright@arpanet-ip.com - Re [Fwd Re Fraudulent
          Notices being Received by Cox Customers]
33        Email from B. Cox to K. Keever. Subject:             COX0181                                          X
          Privileged & Confidential Attorney-Client
          Communications - Draft Alert to Executive Team
34        Email string from L. Trickey to S. Tanke, B. Beck,   COX0047– COX0049                                 X
          B. Cox. Subject: Re; Re: ip-echelon report
          fraudulent website links.
35        Email string from L. Trickey to B. Cox. Subject:     COX0110– COX0111                                 X
          Re Re Inquiry: DMCA Phishing Scam
36        Email string from K. Weathersby to S. Boggs, B.      COX0137– COX0140                                 X
          Cox, M. Morris, L. Trickey, S. Allen-Wang.
          Subject: Re Re Inquiry DMCA Phishing Scam


                                             4
                        Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 6 of 16




Def.’s    Description                                           Bates Number       Dep. Exhibit     Expects    May
Trial                                                                              (in absence of   to Offer   Offer
Exhibit                                                                            bates label)
37        Email string from B. Cox to T. Williams. Subject:     COX0457– COX0463                                 X
          Re Re Inquiry: DMCA Phishing Scam - Privileged
          & Confidential Attorney-Client Communication
38        Email string from B. Beck to L. Trickey, B. Cox, M.   COX0337– COX0345                                 X
          Morris, J. Spalding, T. Williams, K. Weathersby, S.
          Boggs, S. Allen-Wang, J. Slick, S. Tanke. Subject:
          Re Re Inquiry DMCA Phishing Scam
39        Email from B. Beck to L. Trickey. Subject:            COX0582– COX0583                                 X
          Privileged Confidential - most recent IP-Echelon
          issues
40        Email string from Cox Customer Safety to help@ip-     COX0001– COX0007                                 X
          echelon.com. Subject: Re Re [6.28.2016
          32407747] Notice of Claimed Infringement from
          98.182.54.15 at 2016-06-27T00: 54:54Z - Ref.
          507669320
41        Email from T. Williams to HRD-.TOC, R. Schubert,      COX0477– COX0478                                 X
          M. Fedorko, W. Woodward, K. Brown, N. Pulley,
          CCI - Abuse Las Vegas, F. Kayoka, A. Roy, S.
          SVS, P. Kumar, S. Ali, N. Satti, M. Patnayakuni, Y.
          Kasarabada, S. Onteddu, R. Appam. Subject:
          Identification information for Fraudulent DMCA
          complaints
42        Email from B. Beck to S. Boggs, K. Weathersby, L.     COX0050– COX0053                                 X
          Trickey, B. Cox, J. Spalding. Subject: 4th recent
          variant, from copyright@dmca.report - Re: [Fwd:
          Re: Fraudulent Notices being Received by Cox
          Customers]
43        Warner Songs Spreadsheet                                                 Flott Ex. 2                   X




                                              5
                         Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 7 of 16




Def.’s    Description                                             Bates Number     Dep. Exhibit     Expects    May
Trial                                                                              (in absence of   to Offer   Offer
Exhibit                                                                            bates label)
44        Email from H. Singer to H. Singer. Subject:             WBR_00003457                      X
          Rightscorp’s terrifying extortion script is
          breathtaking in its sleaze
45        Email from D. Jang to M. Johnson. Subject: RE:          SME_00003165                      X
          Rightscorp
46        Email string from M. Piibe to J. Finley. Subject:       SME_00003177–                     X
          Re: Copyright - Rightscorp                              SME_00003183
47        Email string from J. Mason to D. Jang. Subject: Re      SME_00002868–                                  X
          MUSO                                                    SME_00002870
48        Sony Songs Spreadsheet                                                   Leak Ex. 3                    X
49        Sample Rightscorp Notices                                                Leak Ex. 6                    X
50        Email from D. Kokakis to D. Benjamin. Subject:          UMG_00012695–                                  X
          Digital Rights (torrent sites / ISPs)                   UMG_00012697
51        Email from D. Benjamin to B. Buckles. Subject:          UMG_00003701–                                  X
          Canadian Govt. Outlaws Bogus Piracy Notices             UMG_00003702
52        Letter from R. Steele of RightsCorp to J. Holanda, J.   GRANDE1435465–                                 X
          Kramp, P. Murphy of Grande Communications               GRANDE1435470
53        Presentation: DigitalRights - Monetization of                            Sabec Ex. 4                   X
          Copyrighted Intellectual Property, January 2013
54        DigitalRights Notice and Settlement Program for         UMG_00012753–                                  X
          Universal Music Publishing Legal Positions, March       UMG_00012774
          2012
55        Presentation: DigitalRights - New Anti-Piracy                            Sabec Ex. 6                   X
          Technologies and Business Models for Sony
          Pictures
56        "Rightscorp finished Sept 2017 with $3,147 in the                        Sabec Ex. 7                   X
          bank, warns investors it will likely have to shut
          down without more cash"; BoingBoing.net,
          2017/11/26/circling-the-drain.html



                                               6
                         Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 8 of 16




Def.’s    Description                                          Bates Number          Dep. Exhibit     Expects    May
Trial                                                                                (in absence of   to Offer   Offer
Exhibit                                                                              bates label)
57        "Rightscorp's terrifying extortion script is                               Sabec Ex. 8                   X
          breathtaking in its sleaze"; BoingBoing.net
58        Script / Flow Chart                                  BMG-                                                X
                                                               GRANDE000000968–
                                                               BMG-
                                                               GRANDE000000972
59        Rightscorp Call Center Script, 10-23-14, Rev. G. 3   RIGHTSCORP00005717–                                 X
                                                               RIGHTSCORP00005746
60        RightScorp Oct. 2016 thru March 2018.                RIAA_00059813–                                      X
          Spreadsheet of debit amounts                         RIAA_00059813
61        Email from C. Sabec to S. Marks. Subject:            RIAA_00059874–                                      X
          Rightscorp's Solution for the RIAA                   RIAA_00059874
62        Letter from C. Sabec of Rightscorp to S. Marks of    RIAA_00059875–                                      X
          Recording Industry Association of America            RIAA_00059876
63        Email from C. Sabec to S. Marks. Subject: Re:        RIAA_00059827–                                      X
          Rightscorp's Solution for the RIAA                   RIAA_00059827
64        Rightscorp presentation. Protecting the Arts.        RIAA_00059828–                                      X
          Restoring Growth. Rightscorp's Solution for the      RIAA_00059839
          RIAA - Overview
65        Rightscorp presentation. Protecting the Arts.        RIAA_00059841–                                      X
          Restoring Growth. Rightscorp's Solution for the      RIAA_00059872
          RIAA - Technical Briefing
66        Litigation Support and Consulting Agreement          RIAA_00059818–                                      X
          between Recording Industry Association of America    RIAA_00059826
          and Rightscorp, Inc.




                                                7
                        Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 9 of 16




Def.’s    Description                                          Bates Number         Dep. Exhibit     Expects    May
Trial                                                                               (in absence of   to Offer   Offer
Exhibit                                                                             bates label)
67        Master Agreement between DtecNet Inc. and            MM000001– MM000031                                 X
          Recording Industry Association of America Inc.,
          effective December 20, 2011. Statement of Work
          No. 2 between MarkMonitor and Recording Industry
          Association of America, Inc. dated March 30, 2015,
          with attachments
68        Statement of Work between MarkMonitor Inc. and       MM000032– MM000065                                 X
          the Recording Industry Association of America,
          executed March 22, 2013, with attachments
69        Email string from H. Singer to V. Sheckler, C.       WBR_00003394–                                      X
          Horton, D. Jang. Subject: Re: follow-up              WBR_00003399
70        “A Farewell to Kings” by Rush                        UMG_00000601 -                                     X
                                                               UMG_00000602
71        “Angel” by Aerosmith                                 UMG_00000035 –                                     X
                                                               UMG_00000036
72        “House of Balloons / Glass Table Girls” by the       UMG_00000744                                       X
          Weeknd
73        Associated with registration number PA0001678112SME_00000003 -                                          X
                                                          SME_00000004
74        Evidence of Merger between Zomba Recording LLC SME00001755                                              X
          and Zomba Recording Corporation
75        Mariah Carey Songs                              UMG_00005437 -                                          X
                                                          UMG_00005438
76        Unique secondary IDS - 2bb622bb-9b8f-44cc-a66c- RC-D_01383209 –                                         X
          8e12e8c39b9e and bff38a49-e2bd-40e6-ab7e-       RC-D_01383210
          0958464ab721
77        Grande Residential Subscriber Data              GRANDE2551606                                           X
78        Grande Residential Customer Acquisition Expense GRANDE2551619-                                          X
          Analysis report (2017-2018)                     GRANDE2551667


                                             8
                        Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 10 of 16




Def.’s    Description                                     Bates Number         Dep. Exhibit     Expects    May
Trial                                                                          (in absence of   to Offer   Offer
Exhibit                                                                        bates label)
79        IRU Agreement between Grande Communications     GRANDE2551668-                                     X
          Networks, LLC and NextEra FiberNet, LLC dated   GRANDE2551738
          February 28, 2011
80        Grande Employee Compensation Report             GRANDE2551739                                      X
81        RCN CapEx 2018 Forecast financial report        GRANDE2551740-                                     X
                                                          GRANDE2551744
82        Grande and FPL Fibernet (Crown Castle) Capacity GRANDE2551745                                      X
          IRU details
83        Texas IRU and Purchase Option Agreement between GRANDE2551746-                                     X
          Grande Communications Networks, LLC and            GRANDE2551789
          NextEra FiberNet, LLC dated February 28, 2011
84        Copyright registration for “Aquemini,” SR 264-091 SME_00000074-                                    X
                                                             SME_00000075
85        Copyright registration for “Paul’s Boutique,” SR   UMG_00000080-                                   X
          154-347                                            UMG_00000081
86        October 11, 2011 Email string from R. Steele to J. RIAA_00059922                                   X
          Pariser, cc: C. Sabec. Subject: RE: RFP attached.
87        November 16, 2011 Email from C. Sabec to D.        RIAA_00059956                                   X
          Benjamin, cc: C. Castle, R. Steele, D. Hughes.
          Subject: Re: DigitalRights.
88        November 16, 2011 email string from C. Sabec to D. RIAA_00059971-                                  X
          Benjamin, cc: C. Castle, R. Steele, D. Hughes.     RIAA_00059973
          Subject: Re: DigitalRights
89        November 16, 2011 Email from C. Sabec to D.        RIAA_00059974                                   X
          Hughes, cc: R. Steele. Subject: Draft Proposal for
          UMG.




                                           9
                        Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 11 of 16




Def.’s    Description                                         Bates Number      Dep. Exhibit     Expects    May
Trial                                                                           (in absence of   to Offer   Offer
Exhibit                                                                         bates label)
90        UMG Repeat Infringer Notice and Monitoring          RIAA_00059975-                                  X
          Project Proposal Rev. 3 (Attachment to              RIAA_00059988
          RIAA_00059974)
91        Contact information for Christopher Sabec           RIAA_00059989                                   X
92        September 26, 2011 email from R. Steele to D.       RIAA_00059990                                   X
          Hughes. Subject: Non-CAS Pilot Program.
93        DigitalRights Settlement Model Pilot Project        RIAA_00059991-                                  X
          Proposal                                            RIAA_00059996
94        DRC ISP Pilot List (3).xlsx                         RIAA_00059997                                   X
95        September 21, 2011 Email from R. Steele to D.       RIAA_00059998                                   X
          Hughes, cc: C. Sabec, C. Harmon. Subject: Revised
          Document
96        Digital Rights and RIAA Test Scope of Work          RIAA_00059999-                                  X
          (Attachment to RIAA_00059998)                       RIAA_00060000
97        September 20, 2011 from R. Steele to D. Hughes,     RIAA_00060001                                   X
          cc: C. Sabec. Subject: RIAA Test Scope.
98        RIAA Test Scope of Work                             RIAA_00060002-                                  X
                                                              RIAA_00060005
99        July 21, 2011 email from R. Steele to D. Hughes.    RIAA_00060006                                   X
          Subject: initial draft.
100       DigitalRights (DRC) Capabilities Summary draft.      RIAA_00060007-                                 X
                                                               RIAA_00060008
101       July 20, 2011 email from R. Steele to D. Hughes, cc: RIAA_00060009                                  X
          S. Marks, C. Harmon. Subject: DRC Tech Briefing.
102       Copyrights Spreadsheet                               RIAA_00060062                                  X
103       July 21, 2011 Email from C. Harmon to S. Marks,      RIAA_00060063                                  X
          cc: C. Sabec, R. Steele. Subject: RE: NDA.



                                             10
                        Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 12 of 16




Def.’s    Description                                            Bates Number     Dep. Exhibit     Expects    May
Trial                                                                             (in absence of   to Offer   Offer
Exhibit                                                                           bates label)
104       July 19, 2011 letter of agreement sent to Recording    RIAA_00060065-                                 X
          Industry Association of America from DigitalRights     RIAA_00060071
          regarding DigitalRights/Settlement of Infringement
          Claims Against Corporations. (Unexecuted)
105       June 27, 2011 email string from C. Sabec to C.         RIAA_00060072-                                 X
          Harmon, cc: S. Marks, R. Steele. Subject: Re:          RIAA_00060076
          Digital Rights Corp – RIAA Meeting.
106       Mutual Confidentiality and Non-Disclosure              RIAA_00060077-                                 X
          Agreement between Rightscorp, Inc. and RIAA            RIAA_00060080
          dated June 27, 2011.
107       August 26, 2011 Email from C. Sabec to M. Grant,       RIAA_00060081                                  X
          V. Sheckler, cc: R. Steele. Subject: Re:
          CONFIDENTIAL: RFP/RFQ for a Program in the
          US (DigitalRights Reponse)
108       July 20, 2011 Email from R. Steele to D. Hughes,       RIAA_00060141                                  X
          cc: S. Marks, C. Harmon. Subject: DRC Tech
          Briefing Full
109       DRC-RIAA Technology Review presentation.               RIAA_00060142-                                 X
                                                                 RIAA_00060195
110       Copyrights Spreadsheet                                 RIAA_00060196                                  X
111       Letters Spreadsheet                                    GRANDE2542672–                                 X
112       CSG Ticket Spreadsheet                                 GRANDE0000199                                  X
113       CSG Ticket Spreadsheet                                 GRANDE0000200                                  X
114       CSG Letter Templates                                   GRANDE1438545–                                 X
                                                                 GRANDE1438548
115       Sony Plaintiffs’ Responses to First Interrogatories                                                   X
          11.3.2017
116       Sony Plaintiffs’ Responses to Second Interrogatories                                                  X
          4.12.2018


                                              11
                        Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 13 of 16




Def.’s    Description                                             Bates Number   Dep. Exhibit     Expects    May
Trial                                                                            (in absence of   to Offer   Offer
Exhibit                                                                          bates label)
117       Sony Plaintiffs’ Responses to Third Interrogatories                                                  X
          6.6.2018
118       Sony Plaintiffs’ Responses to First Requests for                                                     X
          Admissions 6.6.2018
119       Universal Plaintiffs’ Responses to First                                                             X
          Interrogatories 11.3.2017
120       Universal Plaintiffs’ Responses to Second                                                            X
          Interrogatories 4.12.2018
121       Universal Plaintiffs’ Responses to Third                                                             X
          Interrogatories 6.6.2018
122       Universal Plaintiffs’ Responses to First Requests for                                                X
          Admissions 6.6.2018
123       Warner Plaintiffs’ Responses to First Interrogatories                                                X
          11.3.2017
124       Warner Plaintiffs’ Responses to Second                                                               X
          Interrogatories 4.12.2018
125       Warner Plaintiffs’ Responses to Third                                                                X
          Interrogatories 6.6.2018
126       Warner Plaintiffs’ Responses to First Requests for                                                   X
          Admissions 6.6.2018
127       Cohen Expert Report Exhibit 3                                                              X
128       Boswell Cox Deposition Transcript                                                                    X
129       http://www.bittorrent.org/beps/bep_0003.html                                                         X
130       https://wiki.theory.org/index.php/BitTorrentSpecific                                                 X
          ation
131       Song Files Downloaded by Dr. Cohen as referenced                                                     X
          in his Supplemental Report at Para. 118
132       Kemmerer Exhibit JEK-1                                                                               X
133       Kemmerer Exhibit JEK-2                                                                               X
134       Kemmerer Exhibit JEK-3                                                                               X


                                               12
                        Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 14 of 16




Def.’s    Description                                         Bates Number        Dep. Exhibit     Expects    May
Trial                                                                             (in absence of   to Offer   Offer
Exhibit                                                                           bates label)
135       Kemmerer Exhibit JEK-4                                                                                X
136       Kemmerer Exhibit JEK-5                                                                                X
137       Kemmerer Exhibit JEK-6                                                                                X
138       Kemmerer Exhibit JEK-7                                                                                X
139       Kemmerer Exhibit JEK-8                                                                                X
140       Kemmerer Exhibit JEK-9                                                                                X
141       Kemmerer Exhibit JEK-10                                                                               X
142       Kemmerer Exhibit JEK-11                                                                               X
143       Kemmerer Exhibit JEK-12                                                                               X
144       Kemmerer Exhibit JEK-13                                                                               X
145       Kemmerer Exhibit JEK-14-SUPP                                                                          X
146       Kemmerer Exhibit JEK-15-SUPP                                                                          X
147       Kemmerer Exhibit JEK-16-SUPP                                                                          X
148       Kemmerer Exhibit JEK-16A-SUPP                                                                         X
149       Kemmerer Exhibit JEK-16B-SUPP                                                                         X
150       Kemmerer Exhibit JEK-17-SUPP                                                                          X
151       Kemmerer Exhibit JEK-18-SUPP                                                                          X
152       Kemmerer Exhibit JEK-18A-SUPP                                                                         X
153       Kemmerer Exhibit JEK-18B-SUPP                                                                         X
154       Kemmerer Exhibit JEK-19-SUPP                                                                          X
155       Email string from H. Singer to W. Rosso. Subject:   WBR_00002469-WBR-                                 X
          RE                                                  _00002470




                                             13
                          Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 15 of 16




Dated: January 28, 2020


                                                By: /s/ Richard L Brophy
                                                    Richard L. Brophy
                                                    Zachary C. Howenstine
                                                    Margaret R. Szewczyk
                                                    Abigail L. Twenter
                                                    ARMSTRONG TEASDALE LLP
                                                    7700 Forsyth Blvd., Suite 1800
                                                    St. Louis, Missouri 63105
                                                    Telephone: 314.621.5070
                                                    Fax: 314.621.5065
                                                    rbrophy@armstrongteasdale.com
                                                    zhowenstine@armstrongteasdale.com
                                                    mszewczyk@armstrongteasdale.com
                                                    atwenter@armstrongteasdale.com

                                                    J. Stephen Ravel
                                                    Texas State Bar No. 16584975
                                                    J.R. Johnson
                                                    Texas State Bar No. 24070000
                                                    Diana L. Nichols
                                                    Texas State Bar No. 00784682
                                                    KELLY HART & HALLMAN LLP
                                                    303 Colorado, Suite 2000
                                                    Austin, Texas 78701
                                                    Telephone: 512.495.6429
                                                    Fax: 512.495.6401
                                                    Email: steve.ravel@kellyhart.com
                                                            jr.johnson@kellyhart.com
                                                            diana.nichols@kellyhart.com

                                                    ATTORNEYS FOR DEFENDANT


                                           14
                        Case 1:17-cv-00365-DAE Document 301-3 Filed 01/28/20 Page 16 of 16




                                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on January 28, 2020, all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).


                                                    /s/ Richard Brophy
                                                    Richard L. Brophy




                                              15
